PER CURIAM.
In its petition for rehearing appellant, Halliburton Oil Well Cementing Company, assumes that the court in ruling on Walker’s patent No. 2,156.519 failed to consider the cases of General Electric Co. v. Wabash Appliance Corporation, 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402, and Davis Sewing Mach. Co. v. New Departure Mfg. Co., 6 Cir., 217 F. 775, particularly the first of these decisions. Halliburton is mistaken. In the General Electric case the claim considered was not one for a combination of elements, but a claim for a single element. Here, the claims are for a combination of elements. They sufficiently define the limits of the invention- to enable those having knowledge of acoustics and of the principles of the physics of sound to determine what is covered and what is beyond the scope of the claimed invention.
Petition for rehearing is denied.